Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang et al. (Hereinafter “Yang”) in the US Patent Number US 6433524 B1.

Regarding claim 1, Yang teaches a signal processing circuit (a resistive bridge interface circuit; and more particularly, to a resistive bridge interface circuit with relatively lower power consumption; Column 1 Line 56-58; Figure 5: Modified Figure 5 of Yang below shows the resistive bridge interface circuit 82; Column 5 Line 3-4) comprising 
a first [84] in Figure 5 and a second branch [86] (The resistive bridge interface circuit 82 according to the present invention includes first and second resistive branches 84, 86; Column 5 Line 3-5), wherein 
said first branch [84] is arranged to receive at one end a first voltage supply signal (Modified Figure 5 of Yang below shows a first voltage supply signal in the first branch) and comprises a first stimulus responsive sense element [R192] (resistor R192 as the first stimulus responsive sense element) and a first current source [I194] (The first branch 84 includes a first resistor R192 and a first current source I194; Column 5 Line 7-8)  arranged to provide a current to said first sense element [R192] (The current sources I194 and I2102 are regulated current sources and the two constant currents provided by the current sources 94, 102 to the respective first and second variable resistors R192, and R2100; Column 5 Line 27-30) and 
said second branch [86] is arranged to receive at one end a second voltage supply signal (Modified Figure 5 of Yang below shows a second voltage supply signal in the second and comprises a second stimulus responsive sense element [R2100] (resistor R2100 as the second stimulus responsive sense element) and a second current source [I2102] (The second branch 86 includes a second resistor R2100 and second current source I2102; Column 5 Line 13-14) arranged to provide a current to said second sense element [R2100] (the current sources I194 and I2102 are regulated current sources and the two constant currents provided by the current sources 94, 102 to the respective first and second variable resistors R192, and R2100; Column 5 Line 27-30), whereby 
said first stimulus responsive sense element [R192] at the other end of said first branch [84] and said second stimulus responsive sense element [R2100] at the other end of said second branch [86] have a terminal in common (Modified Figure 5 of Yang below shows a terminal in common) to connect to a common potential [VSS 90] (first and second resistive branches 84, 86 connected in parallel between first and second voltage input terminals, VDD 88 and VSS 90; Column 5 Line 5-7) and

    PNG
    media_image1.png
    554
    812
    media_image1.png
    Greyscale

Figure 5: Modified Figure 5 of Yang

whereby said first branch [84] comprises a first node [96] between said first current source [I194] and said first stimulus responsive sense element [R192] configured to generate a first signal related to a voltage [V196] over said first sense element [R192] (a first voltage output terminal V196 coupled in series between the first resistor R192 and the first current source 94; Column 5 Line 10-12),
whereby said second branch [86] comprises a second node [104] between said second current source [I2102] and said second stimulus responsive sense element [R2100] configured to generate a second signal [V2] related to a voltage [V2104] over said second sense element [R2100] (a second voltage output terminal V2104 coupled in series between the second resistor R2100 and the second current source I2102; Column 5 Line 16-18) and
whereby a differential output voltage signal [Vout] is obtained from the difference between said first [V196] and said second signal [V2104] (the first and second voltage output terminal is V196 and V2104 are each coupled to a conventional switched-capacitor differential amplifier 64. With such a configuration, the voltage amplitude of the output signal Vout; Column 5 Line 47-51).


Regarding claim 2, Yang teaches a signal processing circuit, wherein 
said first [I194] and said second current source [I2102] are adaptive (the current sources I194 and I2102 are regulated current sources and the two constant currents provided by the current sources 94, 102; Column 5 Line 28-30; The current sources are regulated current sources therefore regulated current sources are low noise and high efficiency current source therefore the first and second current sources are adaptive (claim does not specifically define the meaning of adaptive)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘524 B1 in view of Hu et al. (Hereinafter “Hu”) in the US patent Application Publication Number US 20180292933 A1.

Regarding claim 3, Yang fails to teach a signal processing circuit, comprising a read-out unit arranged for receiving said first and said second signal and for reading out a common mode voltage derived from said first and said second signal.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), further comprising 
a read-out unit arranged for receiving said first [V1p] and said second signal [V1n] and for reading out a common mode voltage [V1p-V1n] derived from said first [V1p] and said second signal [V1n] (FIG. 3C shows one embodiment for readout circuitry 314. A differential amplifier 317 receives a first signal (voltage V1p) from node 303 in the reference branch in its non-inverting input, and a second signal (voltage V1n) from node 210 of strain sensor 200 in its inverting input. The differential amplifier provides an amplified output value of V1p-V1n on lead 316. The output on lead 316 can be used to infer the strain in strain sensor 200; Paragraph [0060] Line 1-8). The purpose of doing so is to cancel out temperature drifts in the resistance values to low orders of expansion, to use a single drive circuit with its source signal applied to all bridge circuit structures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to 


Regarding claim 4, Yang fails to teach a signal processing circuit, comprising a feedback control unit arranged for receiving said common mode voltage and an indication of a target range for said common mode voltage, and for producing a feedback control signal to said first and said second current source.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), further comprising 	
a feedback control unit arranged for receiving said common mode voltage and an indication of a target range for said common mode voltage, and for producing a feedback control signal to said first and said second current source.(FIG. 5, the current sensing and measurement apparatus 403 is implemented as a pair of differential amplifiers 516A-B. A feedback from the output 518A of differential amplifier 516A is fed back to the inverting input at lead 514A. Differential amplifier 516A operates to maintain the output so that inverting input is at a virtual ground (indicated by the parentheses). Similarly, differential amplifier 516B receives at its inverting input 514B a current I.sub.in on lead 514B that is a sample of the total current I.sub.1n through strain-sensitive element 510. Negative feedback of the output at 518B is used to keep the inverting input at 514B at virtual ground; Paragraph [0076] Line 7-16; Figure 5). The 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to include a feedback control unit arranged for receiving said common mode voltage cancels out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion (Paragraph [0040]).

Regarding claim 5, Yang fails to teach a signal processing circuit, wherein said feedback control signal is determined based on a comparison of said common mode voltage and said target range.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 
wherein said feedback control signal is determined based on a comparison of said common mode voltage and said target range (A feedback from the output 518A in Figure 5 of differential amplifier 516A is fed back to the inverting input at lead 514A. Differential amplifier 516A operates to maintain the output so that inverting input is at a virtual ground (indicated by the parentheses). Similarly, differential amplifier 516B receives at its inverting input 514B a current Iin on lead 514B that is a sample of the total current I1n through strain-sensitive element 510. Negative feedback of the output at 518B is used to keep the inverting input at 514B at virtual ground; Paragraph [0076] Line 7-16; Figure 5). The purpose of doing so is to cancel out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion.
 to determine based on a comparison of said common mode voltage and said target range cancels out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion (Paragraph [0040]).


Regarding claim 6, Yang fails to teach a signal processing circuit, arranged for determining a ratio of said differential output voltage signal to a common mode voltage derived from said first and said second signal.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 	
arranged for determining a ratio of said differential output voltage signal to a common mode voltage derived from said first and said second signal (FIG. 3C shows one embodiment for readout circuitry 314. A differential amplifier 317 receives a first signal ( voltage V.sub.1p) from node 303 in the reference branch in its non-inverting input, and a second signal ( voltage V.sub.1n) from node 210 of strain sensor 200 in its inverting input. The differential amplifier provides an amplified output value of V.sub.1p-V.sub.1non lead 316. The output on lead 316 can be used to infer the strain in strain sensor 200; Paragraph [0060] 1-8; Using equation 1 as explained in paragraph [0061] ratio of differential output voltage signal to a common mode voltage derived from said first and said second signal can be determined). The purpose of doing so is to measure strain or other parameters using an array of sensors, with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to determine a ratio of said differential output voltage signal to a common mode voltage derived from said first and said second signal measures strain or other parameters using an array of sensors, with common voltages applied to rows of the array, and currents being summed in column in the array so that fewer receivers are needed (Abstract).

Regarding claim 7, Yang fails to teach a signal processing circuit, comprising a calculation means to calculate said ratio.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 	
comprising a calculation means [405] to calculate said ratio (The outputs of the differential amplifiers 516A-B may be used by processing circuitry 405, such as for determining strain; Paragraph [0076] Line 16-18). The purpose of doing so is to measure strain or other parameters using an array of sensors, with common voltages applied to rows of the array, and currents being summed in column in the array so that fewer receivers are needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to include a calculation means to calculate said ratio measures strain or other parameters using an array of sensors, with common voltages applied to rows of the array, and currents being summed in column in the array so that fewer receivers are needed (Abstract).
Regarding claim 8, Yang fails to teach a signal processing circuit, arranged to use a common mode voltage derived from said first and said second signal as a reference voltage.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 
arranged to use a common mode voltage derived from said first and said second signal as a reference voltage (A feedback from the output 518A in Figure 5 of differential amplifier 516A is fed back to the inverting input at lead 514A. Differential amplifier 516A operates to maintain the output so that inverting input is at a virtual ground (indicated by the parentheses). Similarly, differential amplifier 516B receives at its inverting input 514B a current Iin on lead 514B that is a sample of the total current I1n through strain-sensitive element 510. Negative feedback of the output at 518B is used to keep the inverting input at 514B at virtual ground; Paragraph [0076] Line 7-16; Figure 5). The purpose of doing so is to cancel out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to use a common mode voltage derived from said first and said second signal as a reference voltage cancels out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion (Paragraph [0040]).

Regarding claim 9, Yang fails to teach a signal processing circuit, comprising in a further branch a reference resistor and a further current source arranged to provide current to said reference resistor, whereby said further branch comprises a further node between said further 
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), comprising
in a further branch a reference resistor and a further current source arranged to provide current to said reference resistor, whereby said further branch comprises a further node between said further current source and said reference resistor configured to output a further signal representing a voltage over said reference resistor (A second bridge circuit structure can configure the strain sensor so that its two strain-sensitive elements are effectively in parallel. When a source signal is applied, separate output currents from each parallel branch can be detected. Strain in the strain sensor can then be detected by changes in the separate output currents; Paragraph [0041] Line 1-6; The second bridge circuit comprising further branch a reference resistor and a further current source arranged to provide current to said reference resistor, whereby said further branch comprises a further node between said further current source and said reference resistor configured to output a further signal representing a voltage over said reference resistor). The purpose of doing so is to depend on a dimensionless ratio and to preserve the reduction of temperature effects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to include a further branch a reference resistor and a further current source depends on a dimensionless ratio and preserves the reduction of temperature effects.

Regarding claim 10, Yang fails to teach a signal processing circuit, wherein said current source arranged to receive said feedback control signal.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 
wherein said current source arranged to receive said feedback control signal (A second bridge circuit structure can configure the strain sensor so that its two strain-sensitive elements are effectively in parallel. When a source signal is applied, separate output currents from each parallel branch can be detected. Strain in the strain sensor can then be detected by changes in the separate output currents; Paragraph [0041] Line 1-6; Second Bridge circuit also has the feedback circuit as shown in Figure 5 and explained in Paragraph 0076). The purpose of doing so is to cancel out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to arrange said current source to receive said feedback control signal cancels out a dimensionless ratio, a common mode temperature change in the resistance typically to low orders of expansion (Paragraph [0040]).

Regarding claim 11, Yang fails to teach a signal processing circuit, arranged to compute a ratio of said further signal to said sensor common mode output voltage.
Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 	
arranged to compute a ratio of said further signal to said sensor common mode output voltage (FIG. 3C shows one embodiment for readout circuitry 314. A differential amplifier 317 receives a first signal (voltage V1p) from node 303 in the reference branch in its non-inverting input, and a second signal (voltage V1n) from node 210 of strain sensor 200 in its inverting input. The differential amplifier provides an amplified output value of V.sub.1p-V.sub.1non lead 316. The output on lead 316 can be used to infer the strain in strain sensor 200; Paragraph [0060] 1-8; Using equation 1 as explained in paragraph [0061] ratio of differential output voltage signal to a common mode voltage derived from said first and said second signal can be determined). The purpose of doing so is to measure strain or other parameters using an array of sensors, with common voltages applied to rows of the array, and currents being summed in column in the array so that fewer receivers are needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to compute a ratio of said further signal to said sensor common mode output voltage measures strain or other parameters using an array of sensors, with common voltages applied to rows of the array, and currents being summed in column in the array so that fewer receivers are needed (Abstract).


Regarding claim 12, Yang teaches a signal processing circuit wherein a half-bridge equivalent resistance formed by said first and said second stimulus responsive sense elements (Figure 5: Modified Figure 5 of Yang above).

Hu teaches electronic devices comprising input surfaces that use resistance-based parameter sensors, such as strain sensors, to detect inputs (Paragraph [0001] Line 2-4), 
wherein a half-bridge equivalent resistance formed by said first and said second stimulus responsive sense elements, is temperature dependent ([0040] This bridge circuit structure has the advantage that strain in the strain sensor is proportional to a dimensionless ratio of resistance values. As a dimensionless ratio, a common mode temperature change in the resistance typically cancels out to low orders of expansion; paragraph [0040] Line 1-5; Therefore temperature is changed in the resistance and the resistance is temperature dependent). The purpose of doing so is to cancel out to low orders of expansion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang in view of Hu, because Hu teaches to have the half-bridge equivalent resistance formed by said first and said second stimulus responsive sense elements, temperature dependent can cancel out to low orders of expansion.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘524 B1 in view of Hu ‘933 A1, as applied to claim 3 above, and further in view of  JOET et al. (Hereinafter “JOET”) in the US patent Application Publication Number US 20150293155 A1.

Regarding claim 13, the combination of Yang and Hu fails to teach a signal processing circuit, comprising a filter for filtering said common mode voltage.
JOET teaches a measurement circuit for a sensor, the measurement circuit including at least one detection branch (paragraph [0013] Line 1-3), comprising 
a filter for filtering said common mode voltage (The bias circuit includes frequency filtering means. In an embodiment in which the read circuit makes it possible to recover simultaneously the values of the currents applied to each detection branch, said read circuit further includes frequency filtering means for separating the various measured values; Paragraph [0049] Line 1-6). The purpose of doing so is to recover simultaneously the values of the currents applied to each detection branch and to separate the various measured values.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yang and Hu in view of JOET, because JOET teaches to include a filter for filtering said common mode voltage recovers simultaneously the values of the currents applied to each detection branch and separates the various measured values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

VAN DER WIEL (US 20150311353 A1) discloses, SEMICONDUCTOR PRESSURE SENSOR- [0102] FIG. 4 shows a schematic block-diagram and FIG. 5 shows an example of a partial layout of a first embodiment of a semiconductor pressure sensor 100 according to the  VAN DER WIEL discloses all the limitations disclosed in claim 1”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866